t c memo united_states tax_court hiram leroy porter petitioner v commissioner of internal revenue respondent docket no filed date hiram leroy porter pro_se andrew k glover for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure for petitioner’ sec_2010 taxable_year the central all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar question for decision is whether petitioner has sufficiently substantiated his claim as a noncustodial_parent to a dependency_exemption deduction for one of his three minor children the answer to that question determines whether petitioner is entitled to head_of_household filing_status and a child_tax_credit we decide all issues in favor of respondent findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioner resided in virginia when he petitioned this court petitioner has three children from a previous marriage the marriage was dissolved in by a florida court which entered a divorce decree embodying the terms of a mediation agreement that petitioner and his ex-wife had reached the decree specified that petitioner’s ex-wife was to have primary residential custody of all three children and was entitled to claim the oldest and youngest children as dependents for federal_income_tax purposes while petitioner was entitled to claim the middle child as a dependent the decree was signed and entered on date by judge karen k cole neither petitioner nor his ex-wife signed the decree petitioner attempted to file electronically his federal_income_tax return for but unbeknownst to him his ex-wife had claimed all three children of whom she continued to have custody as dependents on her return which caused the irs to reject his electronic_filing petitioner then submitted a paper return claiming his youngest child as a dependent he also claimed head_of_household filing_status and a child_tax_credit petitioner did not attach to his return form_8332 release revocation of release of claim to exemption for child by custodial_parent or any other document signed by his ex-wife and stating that she would not claim that child as a dependent respondent commenced an examination of petitioner’ sec_2010 return during the audit petitioner submitted a copy of the divorce decree leading the examiner to petitioner testified to the existence of a written copy of the mediation agreement that he and his ex-wife had signed but he did not produce this docu- ment at trial respondent’s counsel stated that he had requested a copy of this document beginning three months before trial but petitioner did not respond to this or any subsequent request the court left the record open for days to enable petitioner to find and submit a copy of the mediation agreement but he did not do so petitioner testified that he and his ex-wife had orally agreed in to alter the divorce decree and have him claim the youngest child as a dependent with his ex-wife claiming the elder two children note that petitioner had claimed a deduction for a dependent_child different from the one the decree entitled him to claim the examiner suggested that petitioner file an amended_return he did so listing the middle child as a dependent but this did not solve the problem because petitioner’s ex-wife had claimed that child as a dependent also the irs accordingly issued petitioner a notice_of_deficiency disallowing his claimed dependency_exemption deduction and as a corollary thereof his claimed head_of_household filing_status and child_tax_credit petitioner timely petitioned this court challenging this deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace taxpayers bear the burden of proving their entitlement to deductions allowed by the code and substantiating the amounts thereof 503_us_79 sec_1_6001-1 income_tax regs sec_151 allows a deduction for personal exemptions including ex- emptions for dependents for this amount was dollar_figure per exemption revproc_2009_50 2009_45_irb_617 when the parents of a dependent_child are divorced or legally_separated sec_152 generally awards the dependency_exemption to the custodial_parent that is the parent having custody of the child for the greater portion of the calendar_year sec_152 sec_152 provides an exception to this rule if two conditions are met namely if the custodial_parent signs a written declaration releasing her claim to the exemp- tion and if the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the declaration by the custodial_parent must be made on form_8332 or in a signed document substantially_similar to form_8332 see 114_tc_184 aff’d on other grounds sub nom 293_f3d_1208 10th cir petitioner did not attach form_8332 to hi sec_2010 return it appears that he did not ask his ex-wife to sign a form_8332 because he assumed the divorce decree would be sufficient thus he must rely on another form of written declar- ation a court order or decree executed before date can serve as a written declaration for purposes of sec_152 see sec_1_152-4 income_tax regs in determining whether a judicial decree qualifies as such we must consider the statutory requirements in effect for the year in which the decree was executed see 142_tc_131 as in effect during the statute required that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations pre- scribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 see swint t c pincite this court has consistently upheld the requirement explicit on the face of the statute that the custodial_parent sign the written declara- tion swint t c pincite miller t c pincite hendricks v commis- sioner tcmemo_2014_192 at allred v commissioner tcmemo_2014_ at petitioner’s ex-wife the custodial_parent during did not sign the divorce decree petitioner argues that the decree should nevertheless satisfy the written declaration requirement because it was signed by a state court judge unfortunately for petitioner this court relying on the plain language of sec_152 has consistently rejected that argument see eg swint t c pincite a state court order that is not signed by the custodial_parent does not satisfy the express statutory requirements of sec_152 miller t c pincite disallowing dependency_exemption even though noncustodial_parent provided irs with divorce decree signed by state court judge alternatively petitioner asserts that he might have secured a timely signed declaration from his ex-wife if the irs examiner had not led him to believe that the divorce decree alone would suffice but respondent’s counsel repeatedly in- formed petitioner of the signature requirement and provided him with multiple opportunities to produce the necessary documentation petitioner failed to do so and we decline to entertain his estoppel argument we are not unsympathetic to petitioner’s position by requiring an unam- biguous signed declaration by the custodial spouse congress sought to avoid complex factual inquiries into the subjective intentions of divorced parents this statutory requirement may sometimes impose harsh results on taxpayers such as petitioner when an ex-spouse claims dependency_exemption deductions in violation of their divorce decree but we are bound by the statute as written by congress see 87_tc_1412 brissett v in any event there is no requirement that irs officials notify taxpayers of their specific responsibilities under the tax laws allred v commissioner tcmemo_2014_54 at chamberlain v commissioner tcmemo_2007_178 94_tcm_35 see also wilkinson v united_states ct_cl t he assertions or representations of a revenue_agent pertaining to a question of law are not binding upon the united_states petitioner in his posttrial brief cites irs publication exemptions standard_deduction and filing information but that publication explicitly states that if a noncustodial_parent relies on a divorce decree the decree must contain a signature page with the other parent’s signature and the date of the agreement commissioner tcmemo_2003_310 86_tcm_582 we have no alternative but to conclude that petitioner has failed to carry his burden of proving his entitlement to a dependency_exemption deduction for and as a corollary of that conclusion that he is not entitled to head_of_household filing_status or a child_tax_credit for that year to reflect the foregoing decision will be entered for respondent to be entitled to head_of_household filing_status a taxpayer must maintain a home that constitutes for more than one-half of such taxable_year the principal_place_of_abode of at least one qualifying_child sec_2 petitioner stipulated that all three children resided with their mother for more than half of calendar_year thus he would not be entitled to head_of_household filing_status even if he had proven his entitlement to a dependency_exemption deduction to be entitled to the child_tax_credit a taxpayer must have a qualifying_child for which the taxpayer is allowed a deduction under sec_151 see sec_24
